1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWOINE BEALER,                                  Case No. 1:18-cv-01193-LJO-SKO (PC)

12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                        REQUEST TO STAY THE ACTION
13           v.
                                                        (Doc. 15)
14    KERN VALLEY STATE PRISON
      CLASSIFICATION COMMITTEE,                         FOURTEEN (14) DAY DEADLINE
15
                         Defendant.
16

17

18          Plaintiff, Antwoine Bealer, is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. ' 1983. On April 15, 2019, the Court issued an order

20   finding Plaintiff failed to state any cognizable claims, dismissing the Complaint, and granting

21   leave for Plaintiff to file a first amended complaint within twenty-one (21) days. (Doc. 13.)

22   More than the allowed time has passed without Plaintiff having filed an amended complaint, or

23   otherwise responding to the Court’s screening order.

24          On May 15, 2019, an order issued for Plaintiff to show cause why the action should not be

25   dismissed based on his failure to comply with the Court’s order and for failure to state a

26   cognizable claim. (Doc. 14.) In response, Plaintiff filed a motion to stay this action stating that,

27   on April 18, 2019, he filed an amended complaint in case number 1:18-cv-01170-DAD-SAB.

28   (Doc. 15.) According to Plaintiff, that case concerns the same issue as this action, it appears two

                                                        1
1    cases have been initiated for the same action, and this action should be stayed until the issue is

2    resolved. (Id.)

3           A district court has the inherent power to stay its proceedings. The power to stay is

4    “incidental to the power inherent in every court to control the disposition of the causes on its

5    docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North

6    American Co., 299 U.S. 248, 254 (1936); see also Gold v. Johns-Manville Sales Corp., 723 F.2d

7    1068, 1077 (3d Cir.1983) (holding that the power to stay proceedings comes from the power of

8    every court to manage the cases on its docket and to ensure a fair and efficient adjudication of the

9    matter at hand). This is best accomplished by the “exercise of judgment, which must weigh

10   competing interests and maintain an even balance.” Landis, 299 U.S. at 254-55. In determining

11   whether a stay is warranted, courts consider the potential prejudice to the non-moving party, the

12   hardship or inequity to the moving party if the action is not stayed, and the judicial resources that

13   would be saved by simplifying the case or avoiding duplicative litigation if the case before the

14   court is stayed. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.1962). The Ninth Circuit “has

15   sustained or authorized in principle Landis stays on several occasions,” Lockyer v. Mirant Corp.,

16   398 F.3d 1098, 1110 (9th Cir.2005)—none of which apply here.

17          The Court has reviewed case number 1:18-cv-01170-DAD-SAB which pertains to very

18   similar events as those alleged by Plaintiff in the instant case. However, consolidation of two

19   actions is properly raised before the Court assigned to the earlier filed action: 1:18-cv-01170-

20   DAD-SAB. Accordingly, if Plaintiff wishes to proceed in one of these actions only, Plaintiff

21   should file either a notice of voluntary dismissal in this action, or a request in case number 1:18-

22   cv-01170-DAD-SAB to consolidate the two actions.

23          Accordingly, it is HEREBY ORDERED that:

24          1.         Plaintiff’s motion to stay this action, filed on June 13, 2019, (Doc. 15), is

25                     DENIED; and

26          2.         within fourteen (14) days of the date of service of this order Plaintiff SHALL file

27                     either:

28                     A.        a notice of voluntary dismissal in this action, or

                                                             2
1                  B.     a motion to consolidate this action with case number 1:18-cv-01170-DAD-

2                         SAB in that action.

3    Failure to file either of the above will result in recommendation that this action be dismissed

4    based on Plaintiff’s failure to obey the Court’s order.

5
     IT IS SO ORDERED.
6

7    Dated:   June 17, 2019                                    /s/   Sheila K. Oberto           .
                                                     UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
